NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MARINE POLYMER TECHNOLOGIES, INC.,
Plaintiff-Appellee,
vi
HEMCON, INC.,
Defendant-Appellar,t.
2010-1548
Appea1 from the United States District Court for the
District of New Hampshire in case n0. 06-CV-0100, Judge
Joseph A. DiC1eric0, Jr.
ON MOTION
Before PROST, Circuit Judge.
0 R D E R
Hen1Con, Inc. submits a motion for a stay, pending
appea1, of the permanent injunction entered by the
United States Dist1'ict C0urt for the District of New
Hampshire on Septembe1' 16, 2010. Hen1C0n also re-
quests am immediate “administrative stay" of the injunc-
tion pending disposition of its motion for a stay, pending
appeal

MARINE POLY1V[ER V. HEMCON 2
Upon consideration thereof,
IT ls ORDERED THAT:
(1) Marine Po1ymer Technologies, Inc. is directed to
respond no later than October 8, 2010.
(2)_ HemCon’s request for an “administratiVe stay” is
granted to the extent that the injunction is temporarily
stayed, pending the court's receipt of the response and the
court's consideration of the papers submitted
FOR THE COURT
SEP 23 ‘2[]1[] )'s/ Jan Horba1y
Date J an H0rba1y
C1erk
ccc Raym0nd A. Kurz, Esq.
Brian M. Poissant, Esq. 
U.S. C0 ' L8 FOR
5 17 THELl!E L (5§fIUlT
SEP 23 2610
JAN HORBALY
CLERK